Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    1 of 32
Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    2 of 32
Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    3 of 32
Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    4 of 32
Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    5 of 32
Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    6 of 32
Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    7 of 32
Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    8 of 32
Case 19-10214 Doc     7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc     Main Document           Page    9 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    10 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    11 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    12 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    13 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    14 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    15 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    16 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    17 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    18 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    19 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    20 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    21 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    22 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    23 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    24 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    25 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    26 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    27 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    28 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    29 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    30 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    31 of 32
Case 19-10214 Doc    7 Filed 05/24/19 Entered     05/24/19 15:22:51
           Desc   Main Document            Page    32 of 32
